Exhibit 10.15

          THE WARRANT REPRESENTED BY THIS CERTIFICATE AND THE SECURITIES
ISSUABLE UPON EXERCISE THEREOF MAY NOT BE SOLD, TRANSFERRED, ASSIGNED, PLEDGED
OR OTHERWISE DISPOSED OF, IN WHOLE OR IN PART, UNLESS ANY SUCH TRANSACTION IS
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR AN EXEMPTION FROM
THE REGISTRATION REQUIREMENTS UNDER SAID ACT IS AVAILABLE, AND THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL TO SUCH EFFECT, WHICH OPINION IS REASONABLY
SATISFACTORY TO THE COMPANY.

                    Warrant No. W05-01

AMTECH SYSTEMS, INC.
PLACEMENT AGENT WARRANT
TO PURCHASE COMMON STOCK

                              Securities Subject to Warrant to Purchase Common
Stock.  Subject to the terms and conditions hereinafter set forth, Catalyst
Financial LLC (the “Holder”), is entitled to purchase from Amtech Systems, Inc.,
an Arizona corporation (the “Company”), at any time and from time to time during
the period from April 22, 2005 (the “Commencement Date”) until 5:00 p.m.,
Danbury, Connecticut Time, on April 21, 2010 (the “Expiration Date”), at which
time this Warrant to Purchase Common Stock (the “Warrant”) shall expire and
become void, an aggregate of 60,000 shares of the Company’s common stock, par
value $.01 per share (the “Common Stock”), which number of shares of Common
Stock is subject to adjustment from time to time, as described below, upon
payment therefore of the exercise price of $4.67 per share of Common Stock in
lawful funds of the United States of America, such amounts (the “Basic Exercise
Price”) being subject to adjustment in the circumstances set forth herein
below.  This applicable Basic Exercise Price, until such adjustment is made and
thereafter as adjusted from time to time, is called the “Exercise Price.”

          1.          Exercise of Warrant.  This Warrant may be exercised in
whole or in part at any time from and after the Commencement Date and on or
before the Expiration Date, provided however, if such Expiration Date is a day
on which Federal or State chartered banking institutions located in the State of
Connecticut are authorized by law to close, then the Expiration Date shall be
deemed to be the next succeeding day which shall not be such a day, by
presentation and surrender to the Company at its principal office, or at the
office of any transfer agent for the Warrants (“Transfer Agent”), designated by
the Company, of this Warrant accompanied by the form of election to purchase on
the last page hereof signed by the Holder and upon payment of the Exercise Price
for the Common Stock purchased thereby, by cashier’s check or by wire transfer
of immediately available funds.  If this Warrant is exercised in part only, the
Company or Transfer Agent shall, promptly after presentation of this Warrant
upon such exercise, execute and deliver a new Warrant, dated the date hereof,
evidencing the rights of the Holder to purchase the balance of the Common Stock
purchasable hereunder upon the same terms and conditions herein set forth.

          This Warrant shall be deemed to have been exercised immediately prior
to the close of business on the date of its surrender for exercise as provided
above, and the person entitled to receive the Common Stock shall be treated for
all purposes as the holder of such shares of record as of the close of business
on such date.  As promptly as practicable, the Company shall issue and deliver
to the person or persons entitled to receive the same a certificate or
certificates for the number of shares of Common Stock issuable upon such
exercise, together with cash in lieu of any fraction of a share as provided
below.




          2.          Registration Rights.  Holder shall have the registration
rights with respect to the Common Stock as set forth on Exhibit A.

          3.          Reservation of Common Stock.  The Company covenants that,
during the period this Warrant is exercisable, the Company will reserve from its
authorized and unissued Common Stock a sufficient number of shares of Common
Stock to provide for the issuance of the shares of Common Stock upon the
exercise of this Warrant.  This Company agrees that its issuance of this Warrant
shall constitute full authority to its officers who are charged with the duty of
executing stock certificates to execute and issue the necessary certificates for
shares of Common Stock upon the exercise of this Warrant.

          4.          No Shareholder Rights.  This Warrant, as such, shall not
entitle the Holder to any rights of a shareholder of the Company, until the
Holder has exercised this Warrant in accordance with Section 1 hereof.

          5.          Adjustment of Exercise Price and Number of Shares.

                      5.1          The number and kind of securities issuable
upon the exercise of this Warrant shall be subject to adjustment from time to
time, and the Company agrees to provide notice upon the happening of certain
events, as follows:

 

           a.             If the Company is recapitalized through the
subdivision or combination of its outstanding shares of Common Stock into a
larger or smaller number of shares of Common Stock, the number of shares of
Common Stock for which this Warrant may be exercised shall be increased or
reduced, as of the record date for such recapitalization, in the same proportion
as the increase or decrease in the outstanding shares of Common Stock, and the
Exercise Price shall be adjusted so that the aggregate amount payable for the
purchase of all of the shares of Common Stock issuable hereunder immediately
after the record date for such recapitalization shall equal the aggregate amount
so payable immediately before such record date.

 

 

 

           b.             If the Company declares a dividend on its Common Stock
payable in shares of its Common Stock or securities convertible into shares of
its Common Stock, the number of shares of Common Stock for which this Warrant
may be exercised shall be increased as of the record date for determining which
holders of Common Stock shall be entitled to receive such dividend, in
proportion to the increase in the number of outstanding shares of Common Stock
(and shares of Common Stock issuable upon conversion of all such securities
convertible into shares of Common Stock) as a result of such dividend, and the
Exercise Price shall be adjusted so that the aggregate amount payable for the
purchase of all the shares of Common Stock issuable hereunder immediately after
the record date for such dividend shall equal the aggregate amount so payable
immediately before such record date.

 

 

 

           c.             If the Company effects a general distribution to
holders of its Common Stock, other than as part of the Company’s dissolution or
liquidation or the winding up of its affairs, of any shares of its capital
stock, any evidence of indebtedness or any of its assets (other than cash,
shares of Common Stock or securities convertible into shares of Common Stock),
the Company shall give written notice to the Holder of any such general
distribution at least fifteen (15) days prior to the proposed record date in
order to permit the Holder to exercise this Warrant on or before the record
date.  There shall be no adjustment in the number of shares of Common Stock for
which this Warrant may be exercised, or in the Exercise Price, by virtue of any
such general distribution, except as otherwise provided herein.




 

            d.             If after the date hereof the Company offers rights or
warrants (other than the Warrant) to all holders of its Common Stock which
entitle them to subscribe to or purchase additional shares of Common Stock or
securities convertible into shares of Common Stock, the Company shall give
written notice of any such proposed offering to the Holder at least fifteen (15)
days prior to the proposed record date in order to permit the Holder to exercise
this Warrant on or before such record date.

 

 

 

           e.             In the event an adjustment in the Exercise Price or
the number of shares of Common Stock issuable hereunder is made under subsection
a. or b. above, and such an event does not occur, then any adjustments in the
Exercise Price or number of shares of Common Stock issuable upon exercise of
this Warrant that were made in accordance with such subsection a. or b. shall be
re-adjusted to the Exercise Price and number of shares of Common Stock as were
in effect immediately prior to the record date for such an event.

 

 

 

           f.             The number of shares of Common Stock deemed
outstanding at any given time shall include the number of shares of Common Stock
outstanding, as adjusted as provided herein, but shall not include shares owned
or held by or for the account of the Company, and the disposition of any shares
so owned or held will be considered an issuance or sale of Common Stock
hereunder.

 

 

 

           g.             No adjustment of the Exercise Price shall be made if
the amount of such adjustment would be less than one cent per share of Common
Stock, but in such case any adjustment that otherwise would be required to be
made shall be carried forward and shall be made at the time and together with
the next subsequent adjustment that, together with any adjustment or adjustments
so carried forward, shall amount to not less than one cent per share of Common
Stock.

                    5.2          In the event of any reorganization or
reclassification of the outstanding shares of Common Stock (other than a change
in par value, or from no par value to par value, or from par value to no par
value, or as a result of a subdivision or combination) or in the event of any
consolidation or merger of the Company with another entity at any time prior to
the expiration of this Warrant, the Holder shall have the right to exercise this
Warrant.  Upon such exercise, the Holder shall have the right to receive the
same kind and number of shares of capital stock and other securities, cash or
other property as would have been distributed to the Holder upon such
reorganization, reclassification, consolidation or merger.  The Holder shall pay
upon such exercise the Exercise Price that otherwise would have been payable
pursuant to the terms of this Warrant.  If any such reorganization,
reclassification, consolidation or merger results in a cash distribution in
excess of the then applicable Exercise Price, the Holder may, at the Holder’s
option, exercise this Warrant without making payment of the Exercise Price, and
in such case the Company shall, upon distribution to the Holder, consider the
Exercise Price to have been paid in full, and in making settlement to the
Holder, shall deduct an amount equal to the Exercise Price from the amount
payable to the Holder.  Unless the Warrant is exercised pursuant to this Section
5.2 or otherwise and there has been any such reorganization, merger or
consolidation, the corporation formed by such consolidation or merger or the
corporation which shall have acquired the assets of the Company shall execute
and deliver a supplement hereto to the foregoing effect, which supplement shall
also provide for adjustments which shall be as nearly equivalent as may be
practicable to the adjustments provided in the Warrant.

                    5.3          If the Company shall, at any time before the
expiration of this Warrant, dissolve, liquidate or wind up its affairs, the
Holder shall have the right to exercise this Warrant.  Upon such exercise the
Holder shall have the right to receive, in lieu of the shares of Common Stock of
the Company that the Holder otherwise would have been entitled to receive, the
same kind and amount of assets as would have been issued, distributed or paid to
the Holder upon any such dissolution, liquidation or winding up with respect to
such stock receivable upon exercise of this Warrant on the date for determining
those entitled to receive any such distribution.  If any such dissolution,
liquidation or winding up results in any cash distribution in excess of the
Exercise Price provided by this Warrant, the Holder may, at the Holder’s option,
exercise this Warrant without making payment of the Exercise Price and, in such
case, the Company shall, upon distribution to the Holder, consider the Exercise
Price to have been paid in full and, in making settlement to the Holder, shall
deduct an amount equal to the Exercise Price from the amount payable to the
Holder.




                    5.4          Upon each adjustment of the Exercise Price
pursuant to Section 5 hereof, the Holder shall thereafter (until another such
adjustment) be entitled to purchase, at the adjusted Exercise Price in effect on
the date this Warrant is exercised, the number of shares of Common Stock,
calculated to the nearest whole number of shares, determined by (a) multiplying
the number of shares of Common Stock purchasable hereunder immediately prior to
the adjustment of the Exercise Price by the Exercise Price in effect immediately
prior to such adjustment, and (b) dividing the product so obtained by the
adjusted Exercise Price in effect on the date of such exercise.  The provisions
of Section 8 shall apply, however, so that no fractional share of Common Stock
or fractional Warrant shall be issued upon exercise of this Warrant.

                    5.5          The Company may retain a firm of independent
public accountants of recognized standing (who may be any such firm regularly
employed by the Company) to make any computation required under this Section 5,
and a certificate signed by such firm shall be conclusive evidence of the
correctness of any computation made under this Section 5.

          6.      Notice to Holder.  So long as this Warrant shall be
outstanding (a) if the Company shall pay any dividends or make any distribution
upon the Common Stock otherwise than in cash or (b) if the Company shall offer
generally to the holders of Common Stock the right to subscribe to or purchase
any shares of any class of capital stock or securities convertible into capital
stock or any similar rights or (c) if there shall be any capital reorganization
of the Company in which the Company is not the surviving entity,
recapitalization of the capital stock of the Company, consolidation or merger of
the Company with or into another corporation, sale, lease or other transfer of
all or substantially all of the property and assets of the Company, or voluntary
or involuntary dissolution, liquidation or winding up of the Company, then in
such event, the Company shall cause to be mailed by registered or certified mail
to the Holder, at least thirty (30) days prior to the relevant date described
below (or such shorter period as is reasonably possible if thirty (30) days is
not reasonably possible), a notice containing a description of the proposed
action and stating the date or expected date on which a record of the Company’s
shareholders is to be taken for the purpose of any such dividend, distribution
of rights, or such reorganization, recapitalization, consolidation, merger,
sale, lease or transfer, dissolution, liquidation or winding up is to take place
and the date or expected date, if any is to be fixed, as of which the holders of
Common Stock of record shall be entitled to exchange their shares of Common
Stock for securities or other property deliverable upon such event.

          7.      Certificate of Adjustment.  Whenever the Exercise Price or
number or type of securities issuable upon exercise of this Warrant is adjusted,
as herein provided, the Company shall promptly deliver to the Holder of this
Warrant a certificate of an officer of the Company setting forth the nature of
such adjustment and a brief statement of the facts requiring such adjustment.

          8.      No Fractional Shares.  No fractional shares of Common Stock
will be issued in connection with any subscription hereunder.  In lieu of any
fractional shares which would otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the fair market value of one
share of Common Stock on the date of exercise, as determined in good faith by
the Company’s Board of Directors.

          9.      Transfer or Loss of Warrant. 

                    9.1          Prior to any proposed transfer of the
Securities, unless there is in effect a registration statement under the
Securities Act, covering the proposed transfer, the Holder thereof shall give
written notice to the Company of such Holder’s intention to effect such
transfer.  Each such notice shall describe the




manner and circumstances of the proposed transfer in sufficient detail, and
shall, if the Company so requests, be accompanied by an unqualified written
opinion of legal counsel who shall be reasonably satisfactory to the Company
addressed to the Company and reasonably satisfactory in form and substance to
the Company’s counsel, to the effect that the proposed transfer of the
Securities may be effected without registration under the Securities Act,
whereupon the Holder of the Securities shall be entitled to transfer the
Securities in accordance with the terms of the notice delivered by the Holder to
the Company.  Each certificate evidencing the Securities transferred as above
provided shall not bear such restrictive legends if in the opinion of counsel
for the Company such legends are not required in order to establish compliance
with any provisions of the Securities Act.

                    9.2          Upon receipt by the Company of evidence
satisfactory to it of loss, theft, destruction or mutilation of this Warrant
and, in the case of loss, theft or destruction, of reasonably satisfactory
indemnification, or, in the case of mutilation, upon surrender of this Warrant,
the Company will execute and deliver, or instruct the Transfer Agent to execute
and deliver, a new Warrant of like tenor and date and any such lost, stolen or
destroyed Warrant thereupon shall become void.

          10.    Notices.  Notices and other communications to be given to the
Holder shall be deemed sufficiently given if delivered by hand, or five (5) days
after mailing by registered or certified mail, postage prepaid, to the Holder at
c/o Catalyst Financial LLC, 100 Mill Plain Road, Danbury, Connecticut.  Notices
or other communications to the Company shall be deemed to have been sufficiently
given if delivered by hand or five (5) days after mailing if mailed by
registered or certified mail postage prepaid, to the Company at 131 S. Clark
Drive, Tempe, AZ 85281.  A party may change the address to which notice shall be
given by notice pursuant to this Section 10.

          11.    Entire Agreement and Modification.  The Company and the Holder
of this Warrant hereby represent and warrant that this Warrant is intended to
and does contain and embody all of the understandings and agreements, both
written and oral, of the parties hereto with respect to the subject matter of
this Warrant, and that there exists no oral agreement or understanding, express
or implied, whereby the absolute, final and unconditional character and nature
of this Warrant shall be in any way invalidated, impaired or affected.  A
modification or waiver of any of the terms, conditions or provisions of this
Warrant shall be effective only if made in writing and executed with the same
formality of this Warrant.

          12.    Governing Law.  This Warrant shall be governed by and construed
in accordance with the laws of the State of Arizona, without application of the
principles of conflicts of laws.

                   IN WITNESS WHEREOF, the Company has executed this Warrant as
of the 22 day of April 2005.

 

AMTECH SYSTEMS, INC.,

 

an Arizona corporation

 

 

 

 

By:

/s/ J.S. Whang

 

 

--------------------------------------------------------------------------------

 

Name:

J.S. Whang

 

Title:

President and Chief Executive Officer




ELECTION TO PURCHASE

          TO:         AMTECH SYSTEMS, INC.

                          The undersigned hereby irrevocably elects to exercise
Warrants represented by this Placement Agent Warrant to Purchase Common Stock to
purchase _______________ shares of Common Stock issuable upon the exercise of
such Warrants and requests that certificates for such shares and Warrants be
issued in the name of:

________________________________________
(Please insert social security or other identifying number)

________________________________________
(Please print name and address)

Dated: ________________,  _______

--------------------------------------------------------------------------------

 

(Signature must conform in all respects to name
of holder as specified on the face of the Warrant)




EXHIBIT A

REGISTRATION RIGHTS

Mandatory Registration.

As soon as reasonably practicable after Amtech Systems, Inc. (the “Company”)
becomes eligible to do so (but in no event later than 30 days after such date),
the Company will prepare and file with the Securities and Exchange Commission
(the “Commission”) a registration statement (the “Initial Registration
Statement”, and together with any Subsequent Registration Statement (as defined
below), including, in each case, the prospectus, amendments and supplements to
such registration statements, including post-effective amendments, all exhibits,
and all materials incorporated by reference or deemed to be incorporated by
reference in such registration statements, are herein collectively referred to
as the “Registration Statement”) on Form S-3 under the Securities Act of 1933,
as amended (the “Securities Act”), pursuant to Rule 415 thereunder, covering
reoffers and resales of shares of common stock of the Company, par value $.01
per share (“Common Stock”), to be issued from time to time to the holders (the
“Holders”) of Placement Agent Warrants upon exercise thereof (the “Registrable
Common Stock”), and the Company shall use its best efforts to have the
Registration Statement declared effective as soon as practicable thereafter, and
in any event within 90 days after the filing of the Registration Statement.  

The Company shall use its best efforts:

to keep the Registration Statement continuously effective in order to permit the
prospectus to be usable by Holders for resales of the Registrable Common Stock
until the earlier of (A) the sale under the Registration Statement of all the
Registrable Common Stock registered thereunder and (B) all of the Registrable
Stock ceasing to be Restricted Securities (as defined below) (such period being
referred to herein as the “Effectiveness Period”); and

after the date on which the Registration Statement becomes effective and during
the Effectiveness Period, promptly upon the request of any Holder of Registrable
Common Stock, to take any action reasonably necessary to enable such Holder to
use the prospectus for resales of the Registrable Common Stock, including
without limitation any action necessary to identify such Holder as a selling
securityholder in the Registration Statement.

 

          For the purposes of this Section 1(b), “Restricted Security” means any
security except any such security that (i) has been registered pursuant to an
effective registration statement under the Securities Act and sold in a manner
contemplated by the registration statement, (ii) has been sold in compliance
with Rule 144 under the Securities Act (or any successor provision thereto) or
is transferable by the Holder thereof pursuant to paragraph (k) of such Rule 144
(or any successor provision thereto) or (iii) has otherwise been sold and a new
security not subject to transfer restrictions under the Securities Act has been
delivered by or on behalf of the Company.

If the Initial Registration Statement or any Subsequent Registration Statement
ceases to be effective for any reason at any time during the Effectiveness
Period (other than because all Registrable Common Stock registered thereunder
has been resold pursuant thereto or has otherwise ceased to be Registrable
Common Stock), the Company shall use its best efforts to

obtain the prompt withdrawal of any order suspending the effectiveness thereof,
and in any event shall within thirty (30) days of such cessation of
effectiveness amend such Registration Statement in a manner reasonably expected
to obtain the withdrawal of the order suspending the effectiveness thereof, or
file an additional registration statement in connection with a Registration
covering all of the securities that as of the date of such filing are
Registrable Common Stock (a “Subsequent Registration Statement”).  If a
Subsequent Registration Statement is filed, the Company shall use its best
efforts to cause the Subsequent Registration Statement to become effective as
promptly as is practicable after such filing and to keep such Subsequent
Registration Statement continuously effective until the end of the Effectiveness
Period.

The Company shall supplement and amend the Registration Statement if required by
the Securities Act or by the rules, regulations or instructions applicable to
the registration form used by the Company for such Registration Statement.

Registration Procedures. 

The Company shall furnish to each Holder and a single counsel to the Holders,
which single counsel shall be designated by the holders of the Company’s Series
A Convertible Preferred Stock (the “Preferred Stock”) in accordance with Section
3(b) hereof, no fewer than five (5) business days prior to the initial filing of
the Registration Statement, a copy of such Registration Statement, and shall
furnish to such Holders and the single counsel, no fewer than two (2) business
days prior to the filing of any amendment or supplement to the prospectus, a
copy of such amendment or supplement and shall use its best efforts to reflect
in each such document when so filed with the Commission such comments as such
Holders and the single counsel reasonably may propose; provided, however, that
the Company shall make the final decision as to the form and content of each
such document.  If any such Registration Statement refers to any Holder by name
or otherwise as the holder of any securities of the Company and such reference
is not required by the Securities Act or any similar federal statute, then such
Holder shall have the right to require the deletion of the reference to such
Holder in any amendment or supplement to the Registration Statement filed or
prepared subsequent to the time that such reference ceases to be required.




From the date hereof until the end of the Effectiveness Period, the Company
shall (subject to Section 2(i) below) promptly take such action as may be
necessary so that (i) each of the Registration Statement and any amendment
thereto and the prospectus and any amendment or supplement thereto (and each
report or other document incorporated by reference therein in each case)
complies in all material respects with the Securities Act and the Exchange Act
of 1934, as amended (the “Exchange Act”) and the respective rules and
regulations thereunder, (ii) each of the Registration Statement and any
amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading and (iii) each of the
prospectus and any amendment or supplement to the prospectus does not at any
time during the Effectiveness Period include an untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

The Company shall promptly give written notice to each Holder (which notice
pursuant to clauses (ii) through (iv) hereof shall be accompanied by an
instruction to suspend the use of the prospectus until the requisite changes
have been made):

when the Registration Statement and any amendment thereto has been filed with
the Commission and when the Registration Statement or any post-effective
amendment thereto has become effective;

of the issuance by the Commission or any other federal or state governmental
authority of any stop order suspending the effectiveness of the Registration
Statement or the initiation of any proceedings for such purpose;

of the receipt by the Company of any notification with respect to the suspension
of the qualification of the securities included in the Registration Statement
for sale in any jurisdiction or the initiation of any proceeding for such
purpose;

if changes in the Registration Statement or the prospectus are required in order
that the Registration Statement and prospectus do not contain an untrue
statement of a material fact and do not omit to state a material fact required
to be stated therein or necessary to make the statements therein (in the case of
the prospectus, in light of the circumstances under which they were made) not
misleading, and

of any request by the Commission for amendments or supplements to the
Registration Statement or the prospectus included therein or for additional
information.

The Company shall use its best efforts to prevent the issuance, and if issued to
obtain the withdrawal, of any order suspending the effectiveness of the
Registration Statement at the earliest possible time, including, to the extent
necessary or appropriate for such purpose, preparing and filing a post-effective
amendment or supplement to the Registration Statement or prospectus.

The Company shall furnish to each requesting Holder, without charge, at least
one (1) copy of the Registration Statement and all post-effective amendments
thereto, including financial statements and schedules, and, if such holder so
requests in writing, all reports, other documents and exhibits that are filed
with or incorporated by reference in the Registration Statement.

The Company shall, during the Effectiveness Period, deliver to each Holder,
without charge, as many copies of the prospectus included in the Registration
Statement (including each preliminary prospectus) and any amendment or
supplement thereto as such Holder may reasonably request; and the Company
consents (except during the continuance of any event described in Section
2(c)(iv) above) to the use of the prospectus and any amendment or supplement
thereto by each of the Holders in connection with the offering and sale of the
Registrable Common Stock covered by the prospectus and any amendment or
supplement thereto during the Effectiveness Period.

Prior to any offering of the Registrable Common Stock pursuant to the
Registration Statement, the Company shall (i) register or qualify or cooperate
with the Holders and a single counsel for the Holders, which single counsel
shall be designated by the holders of the Preferred Stock in accordance with
Section 3(b) hereof, in connection with the registration or qualification of
such Registrable Common Stock for offer and sale under the securities or “blue
sky” laws of such jurisdictions within the United States as any Holder may
reasonably request, (ii) keep such registrations or qualifications in effect and
comply with such laws so as to permit the continuance of offers and sales in
such jurisdictions for so long as may be necessary to enable any Holder to
complete its distribution of the Registrable Common Stock pursuant to the
Registration Statement, and (iii) take any and all other actions necessary or
advisable to enable the disposition in such jurisdictions of such Registrable
Common Stock; provided, however, that in no event shall the Company be obligated
to (A) qualify as a foreign corporation or as a dealer in securities in any
jurisdiction where it would not otherwise be required to so qualify but for this
Section 2(g) or (B) file any general consent to service of process in any
jurisdiction where it is not as of the date hereof so subject.

The Company shall cooperate with the Holders to facilitate the timely
preparation and delivery of certificates representing the Registrable Common
Stock to be sold pursuant to the Registration Statement, which certificates
shall not bear any restrictive legends and shall meet the requirements of any
securities exchange on which the Company’s Common Stock is then listed and which
certificates shall be in such permitted denominations and registered in such
names as the Holders may request in connection with the sale of Registrable
Common Stock pursuant to the Registration Statement.

Upon the occurrence of any fact or event contemplated by Section 2(c)(ii)-(v)
above, the Company shall (subject to the next sentence) promptly prepare a
post-effective amendment or supplement to the Registration Statement or the
prospectus, or any document incorporated therein by reference, or file any other
required document so that, as thereafter delivered to purchasers of the
Registrable Common Stock included therein, the prospectus will not include an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.  If the Company notifies the Holders in
accordance with clauses (ii) through (v) of Section 2(c) above to suspend the
use of the prospectus until the requisite changes to the




prospectus have been made, then each Holder shall suspend the use of the
prospectus until (i) such Holder has received copies of the supplemented or
amended prospectus contemplated by the preceding sentence or (ii) such Holder is
advised in writing by the Company that the use of the prospectus may be resumed
and has received copies of any additional or supplemental filings that are
incorporated by reference in the prospectus (the “Deferral Period”).  The
Company will use its best efforts to ensure that the use of the prospectus may
be resumed as promptly as is practicable.  The Company shall be entitled to
exercise its right under this Section 2.3(i) to suspend the availability of the
Registration Statement or any prospectus for one or more periods not to exceed
30 days in any 3 month period and not to exceed, in the aggregate, 90 days in
any 12 month period, provided however that any Deferral Period will be for the
minimum period reasonably required for the Company to prepare and file the
necessary documents; and provided further that the Company agrees that it shall
not suspend trading under the prospectus due to the occurrence of an event
contemplated by Section 2.3(c)(iv) unless the Company shall black-out trading
for all of its officers and members of its board of directors for the same
period of time.

The Company shall comply in all material respects with all applicable rules and
regulations promulgated under the Securities Act and the Exchange Act (the
“Rules and Regulations”), and shall make generally available to its
securityholders as soon as practicable, but in any event not later than eighteen
months after (i) the effective date (as defined in Rule 158(c) under the
Securities Act) of the Registration Statement, (ii) the effective date of each
post-effective amendment to the Registration Statement, and (iii) the date of
each filing by the Company with the Commission of an Annual Report on Form 10-K
that is incorporated by reference in the Registration Statement, an earnings
statement of the Company and its subsidiaries complying with Section 11(a) of
the Securities Act and the Rules and Regulations of the Commission thereunder
(including, at the option of the Company, Rule 158).

The Company shall use all reasonable best efforts to take all other steps
necessary to effect the registration of the Registrable Common Stock covered by
the Registration Statement contemplated hereby.

The Company shall as promptly as practicable (if reasonably requested by
Holder), incorporate in a prospectus supplement or post-effective amendment to
the Registration Statement such information as Holder shall, on the basis of an
opinion of counsel experienced in such matters, determine to be required to be
included therein and make any required filings of such prospectus supplement or
such post-effective amendment; provided that the Company shall not be required
to take any actions under this Section 2.3(l) that are not, in the reasonable
opinion of counsel for the Company, in compliance with applicable law.

Registration Expenses.

All fees and expenses incident to the registration of the Registrable Common
Stock by the Company shall be borne by it whether or not any Registration
Statement is filed or becomes effective and whether or not any securities are
issued or sold pursuant to any Registration Statement.  The fees and expenses
referred to in the foregoing sentence shall include, without limitation, (i) all
registration and filing fees (including without limitation fees and expenses (A)
with respect to filings required to be made with the National Association of
Securities Dealers, Inc. and (B) in compliance with securities or blue sky laws
(including without limitation and in addition to that provided for in (b) below,
reasonable fees and disbursements of counsel for the underwriters or counsel for
the holders of Registrable Common Stock in connection with blue sky
qualifications of the Registrable Common Stock)), (ii) printing expenses
(including without limitation expenses of printing certificates for Registrable
Common Stock and of printing prospectuses), (iii) messenger, telephone and
delivery expenses, (iv) fees and disbursements of counsel for the Company and
single counsel for the Holders, in accordance with the provisions of Section
3(b) hereof, (v) Securities Act liability insurance, if the Company desires such
insurance, and (vi) fees and expenses of all other persons retained by the
Company.  In addition, the Company shall pay its internal expenses (including
without limitation all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit, and the
fees and expenses incurred in connection with the listing of the securities on a
securities exchange.  Notwithstanding the foregoing or anything in this
Agreement to the contrary, each holder of the Registrable Common Stock being
registered shall pay all selling fees, discounts and commissions with respect to
any Registrable Common Stock sold by it and the fees and disbursements of any
counsel or other advisors or experts retained by such holders (severally or
jointly), other than counsel referred to in clause (iv) above.

In connection with any registration hereunder, the Company shall reimburse the
Holders for the reasonable fees and disbursements of not more than one counsel
if such counsel is also the counsel for the holders of the Preferred Stock. 
Each Holder hereby agrees that, to the extent permitted by the holders of the
Preferred Stock, in each case in which a single counsel for the Holders is
provided for in these Registration Rights, the Holders and the holders of the
Preferred Stock shall be represented as a group by the same single counsel that
is retained by the holders of the Preferred Stock in accordance with the
registration rights of the holders of Preferred Stock.

Indemnification and Contribution.

Indemnification by the Company.

The Company shall indemnify and hold harmless each Holder and each of its
officers and directors and each person who controls such Holder within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(each such person being sometimes referred to as an “Indemnified Person”)
against any losses, claims, damages or liabilities, joint or several, to which
such Indemnified Person may become subject under the Securities Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon (i) an untrue statement or
alleged untrue statement of a material fact contained in any Registration
Statement or any prospectus contained therein or furnished by the Company to any
Indemnified Person, or any amendment or supplement thereto, or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading or (ii) any
violation by the Company of any federal, state or common law rule or regulation
applicable to the Company in connection with any such registration,
qualification or compliance; and




the Company hereby agrees to reimburse such Indemnified Person for any legal or
other expenses reasonably incurred by them in connection with investigating or
defending any such action or claim as such expenses are incurred; provided,
however, that the Company shall not be liable to any such Indemnified Person in
any such case to the extent that any such loss, claim, damage or liability
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in such Registration Statement or
prospectus, or amendment or supplement thereto, in reliance upon and in
conformity with written information relating to such Indemnified Person
furnished to the Company by or on behalf of such Indemnified Person expressly
for use therein; provided, further, however, that the foregoing indemnity
agreement with respect to any prospectus shall not inure to the benefit of any
Indemnified Person who failed to deliver a final prospectus or an amendment or
supplement thereto (provided by the Company to the several Indemnified Persons
in the requisite quantity and on a timely basis to permit proper delivery on or
prior to the relevant transaction date) to the person asserting any losses,
claims, damages and liabilities and judgments caused by any untrue statement or
alleged untrue statement of a material fact contained in any prospectus, or
caused by any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, if such
material misstatement or omission or alleged material misstatement or omission
was cured in the final prospectus or an amendment or supplement thereto.

Indemnification by the Holders.  Each Holder agrees, as a consequence of the
inclusion of any of such Holder’s Registrable Common Stock in any Registration
Statement, severally and not jointly, to (i) indemnify and hold harmless the
Company, its directors, officers who sign such Registration Statement and each
person, if any, who controls the Company within the meaning of either Section 15
of the Securities Act or Section 20 of the Exchange Act, against any losses,
claims, damages or liabilities to which the Company or such other persons may
become subject, under the Securities Act or otherwise, insofar as such losses,
claims, damages or liabilities (or actions in respect thereof) arise out of or
are based upon an untrue statement or alleged untrue statement of a material
fact contained in such Registration Statement or prospectus, or any amendment or
supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, in each case to the
extent, but only to the extent, that such untrue statement or alleged untrue
statement or omission or alleged omission was made in reliance upon and in
conformity with written information relating to such Holder furnished to the
Company by or on behalf of such Holder expressly for use therein and
(ii) reimburse the Company and its directors and officers who sign such
Registration Statement for any legal or other expenses reasonably incurred by
the Company and such directors and officers in connection with investigating or
defending any such action or claim as such expenses are incurred.

Notices of Claims, Etc.  Promptly after receipt by an indemnified party under
subsection (a) or (b) of this Section 4 of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against an indemnifying party under this Section 4, notify such
indemnifying party in writing of the commencement thereof; but the omission so
to notify the indemnifying party shall not relieve it from any liability which
it may have to any indemnified party otherwise than under this Section 4.  In
case any such action shall be brought against any indemnified party and it shall
notify an indemnifying party of the commencement thereof, such indemnifying
party shall be entitled to participate therein and, to the extent that it shall
wish, jointly with any other indemnifying party similarly notified, to assume
the defense thereof, with counsel satisfactory to such indemnified party (who
shall not, except with the consent of the indemnified party, be counsel to the
indemnifying party), and, after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, such
indemnifying party shall not be liable to such indemnified party under this
Section for any legal expenses of other counsel or any other expenses, in each
case subsequently incurred by such indemnified party, in connection with the
defense thereof other than reasonable costs of investigation.  No indemnifying
party shall, without the written consent of the indemnified party, which consent
will not be unreasonably withheld, effect the settlement or compromise of, or
consent to the entry of any judgment with respect to, any pending or threatened
action or claim in respect of which indemnification or contribution may be
sought hereunder (whether or not the indemnified party is an actual or potential
party to such action or claim) unless such settlement, compromise or judgment
(i) includes an unconditional release of the indemnified party from all
liability arising out of such action or claim and (ii) does not include a
statement as to, or an admission of, fault, culpability or a failure to act, by
or on behalf of any indemnified party.

Contribution.  If the indemnification provided for in this Section is
unavailable to or insufficient to hold harmless an indemnified party under
subsection (a) or (b) of this Section 4 in respect of any losses, claims,
damages or liabilities (or actions in respect thereof) referred to therein, then
each indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages or liabilities (or
actions in respect thereof) in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and the indemnified party in connection
with the statements or omissions which resulted in such losses, claims, damages
or liabilities (or actions in respect thereof), as well as any other relevant
equitable considerations.  The relative fault of such indemnifying party and
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact relates to information about such
indemnifying party or indemnified party supplied by such indemnifying party or
by such indemnified party, and the parties’ relative intent, knowledge, access
to information and opportunity to correct or prevent such statement or
omission.  The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 4(d) were determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in this Section 4(d).  The amount paid
or payable by an indemnified party as a result of the losses, claims, damages or
liabilities (or actions in respect thereof) referred to above shall be deemed to
include any legal or other fees or expenses reasonably incurred by such
indemnified party in connection with investigating or defending any such action
or claim.  No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.  The
obligations of the Holders in this Section 4(d) to contribute shall be several
in proportion to the percentage of Registrable Common Stock registered by them
and not joint.

Notwithstanding any other provision of this Section 4, in no event will any
Holder be required to undertake liability to any person under this Section 4 for
any amounts in excess of the dollar amount of the proceeds to be received by
such Holder from the sale of such Holder’s Registrable Common Stock (after
deducting any fees, discounts and commissions applicable thereto) pursuant to
any Registration Statement.

The obligations of the Company under this Section 4 shall be in addition to any
liability that the Company may otherwise have to any Indemnified Person and the
obligations of any Indemnified Person under this Section 4 shall be in addition
to any liability that such Indemnified Person may otherwise have to the
Company.  The remedies provided in this Section 4 are not exclusive and shall
not limit any rights or remedies that may otherwise be available to an
indemnified party at law or in equity.